Citation Nr: 1037016	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for coronary artery bypass 
graft times four, claimed as secondary to service-connected 
rheumatic fever. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1941 to February 
1947.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The claim was before the Board in May 2008 and was remanded for 
additional development.  In October 2009, the Board remanded the 
claim again.  


FINDING OF FACT

The Veteran died in July 2010.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to 
adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records from the Social Security Administration confirm that the 
Veteran died in July 2010, while his case was pending before the 
Board.  As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the 
appeal is dismissed.  See 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).


ORDER

The Veteran's appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


